Citation Nr: 9902500	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-31 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had verified active service from June 1975 until 
September 1995.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

There is no competent evidence showing a nexus between the 
current diagnosis of a low back disability and military 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted service 
connection for a back disability.  He points out that he 
received back treatment on several occasions throughout 
service.  As a result, he now has a chronic disability.  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (Court) 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) affd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- VA clinical 
records dated in May 1997 noted that there was X-ray evidence 
of minimal disc narrowing at the L5-S1 level.  This satisfies 
this requirement.  

Concerning the second element, evidence of inservice injury 
or disease, the veterans service medical records document 
that beginning in November 1976, the veteran complained of 
back pain.  In reporting the diagnostic impression it was 
considered that it was possibly mild vertebral spasm 
secondary to fever and upper respiratory infection.  In 
November 1978, he received treatment for muscle spasm on both 
sides of lower back.  The veteran sustained a contusion to 
the back in August 1987 when he slipped and fell on stairs.  
Paravertebral spasm was noted.  In February 1993, he received 
treatment for back strain.  In August 1994, he reported a 
stiff neck down to the upper third of his back. 

Significantly, however, the veteran has not provided any 
competent medical evidence showing that his current 
disability is related to disease or injury during service, as 
required by Caluza.  The medical evidence of record does not 
include any competent medical statements or opinions 
concerning a nexus for a low back disability and disease or 
injury during military service.  The only evidence of record 
that suggests a causal relationship between the veterans 
claimed disability and service is the veterans statements.  
However, I find that his statements are not sufficient 
competent evidence to establish the etiology of his 
disability.  As a lay person, he does not have the medical 
expertise to conclude such.  Medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  Because the veteran has no expertise in 
medical matters, he is not competent to make such a medical 
conclusion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case and a supplemental statement of the case that informed 
the veteran of the reasons his claim had been denied.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.  It 
should be noted that the veteran was scheduled for VA 
orthopedic examinations on two different occasions, in April 
and October 1997, however, he failed to report.  In Olson v. 
Principi, 3 Vet.App. 480 (1992) the veteran failed to report 
for scheduled examinations.  In that case, the Court 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  


ORDER

The claim for service connection for a low back disability is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
